Jf ourtlj Court of
                                     ;=5>an Sntomo, Texas'

                                            April 28. 2014


                                        No. 04-13-00501-CV

                                    Office of the Attorney General,
                                              Appellant


                                                  v.



                                           Blanca De Leon.
                                               Appellee


                                      Trial Court Case No. 8,248


                                           ORDER

      The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid il in determining the legal and factual issues presented in the
appeal. See TEX. R. APP. P. 39.8.      Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on June 4, 2014, to the following panel: Justice
Angclini. Justice Marion, and Justice Alvarez. All parlies will be notified of the Court's decision
in this appeal in accordance with Tex. II. API1. P. 48.


       Either parly may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TliX. R. APP. P. 39.8. Such a motion should be filed within ten (10)
days from the dale of this order.


       Il is so ORDERED on April 28. 2014.



                                                               Karen Angelina, J^tice

       IN WITNESS WHEREOF. I have hereunto set my hand and 3/fixed the seal o/the said
court on this April 28, 2014.